DETAILED ACTION
Status of Application
Applicant’s arguments filed on November 19, 2021 have been fully considered but they are not persuasive. The previous claim objections and 112(b) rejections have been withdrawn in light of Applicant’s amendments. Claims 1, 6, 9-13 and 18 have been amended. Claims 1-18 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-13 are objected to because of the following informalities: “that at least one” should be --the at least one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A flexible tank placed into a container wherein liquid can be stored and which can transport liquid…and having” in lines 1-3. The language “placed into a container” renders the structure and scope of the claim unclear. First, it is not clear whether the limitation “placed into a container” is structural or functional. Specifically, it is not clear whether the limitation is intended to define the container in a functional capacity such that the flexible tank is capable of being placed in a container or whether the limitation is intended to define the container in a structural capacity such that the claim defines both a flexible tank and a container, wherein the flexible tank is positioned within the container. Additionally, it is not clear whether the functional and structural limitations following “A flexible tank placed into a container” are intended to further limit the flexible tank or the container. Accordingly, the metes and bounds of the patent protection desired are not clear. 
For the purpose of examination, the claims will be considered to be directed toward a flexible tank, wherein the flexible tank is configured to store liquid and is configured to be placed into a container for transporting liquid from one location to another location by means of a motorized vehicle. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 3,554,256 A)
Regarding claim 1, Anderson teaches a flexible tank, wherein the flexible tank is configured to store liquid (column 2 lines 14-17) and is configured such that it is capable of being placed into a container for transporting the liquid from one location to another location by means of a motorized vehicle and wherein the flexible tank comprises: a lower compartment (left compartment-Fig. 1) and an upper compartment (right compartment-Fig. 1) positioned one above the other, wherein the lower compartment and the upper compartment are formed by a tank body that is formed by at least one flexible wall (14) that is joined in a manner forming a flexible pipe-like form (Fig. 2), wherein the tank body comprises a folding region (Fig. 1-column 2 lines 17-20) having a first folding line (Fig. 1-fold in outermost layer) and a second folding line (Fig. 1-fold in innermost layer) configured such that a passage throttle (Fig. 1-unsealed area between the first and second fold line and between the lower and upper compartment) is defined in between the first folding line and the second folding line and wherein the folding region divides the tank body into the lower compartment and the upper compartment (Fig. 1, 2, 3) (column 2 lines 10-20, 47-64 and Fig. 1, 2).
Regarding the flexible tank being placed into a container and used to transport liquid from one location to another location by means of a motorized vehicle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
In this case, the structure of the flexible tank as defined in the claim is met by Anderson. It is also noted that the functional language of the claim does not impart any additional structure that differentiates or patentably distinguishes the claimed structure from the prior art structure. Thus, absent persuasive evidence otherwise, the flexible tank disclosed by Anderson comprises the structure necessary to function as claimed. 	
Regarding claim 7, Anderson teaches the flexible tank of claim 1 above, wherein at least one valve (28, 41, 31) is provided on the flexible tank (Fig. 1, 2).
Regarding claim 14, Anderson teaches a production method for producing the flexible tank of claim 1 above, wherein the following steps are provided: bending and joining the at least one flexible wall (14) and forming into the flexible pipe-like form so as to form the tank body and further folding the tank body through the folding region (column 2 lines 10-20, 47-64 and Fig. 1, 2).
Allowable Subject Matter
Claim 1 would be allowable if: 
Rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action; and 
Rewritten to define the upper compartment as being fixed in position above the lower compartment (i.e., a lower compartment and an upper compartment, wherein the upper compartment is fixed in position above the lower compartment). 
Each of claims 2-6, 8-13 and 15-18 would be allowable if:
Claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action; and 

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the intravenous container of Anderson has a completely different structure and function than the subject matter of the pending claims and that it is not possible to use the container of Anderson for the purpose of carrying the fluids from one location to another by means of motorized vehicles, is not persuasive. 
Applicant points to the various openings and outlets and the function of the container of Anderson and states that because of this structure and function, the container of Anderson has a completely different structure and function than the claimed tank. However, the container of Anderson includes every structural element of claim 1. Additionally, Applicant fails to specifically point out how the language of the claim patentably distinguishes it from the prior art reference of Anderson. Merely arguing that a prior art reference includes structural features that are not claimed is not sufficient to distinguish the claims from the prior art. 
Regarding the claimed flexible tank being used to transport liquid in a container from one location to another location by means of a motorized vehicle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be 
In this case, the structure of the flexible tank as defined in the claim is met by Anderson. Additionally, Applicant fails to specifically point how the container of Anderson is incapable of functioning as claimed and the functional language of the claim does not impart any additional structure that differentiates or patentably distinguishes the claimed structure from the prior art structure. Thus, absent persuasive evidence otherwise, the flexible tank disclosed by Anderson comprises the structure necessary to function as claimed. 
Applicant’s arguments that there are no compartments located on top of each other in Anderson’s invention and that the left and right compartments seen in Anderson do not have the same function as the compartments positioned one above the other, is not persuasive. 
The position/orientation of the compartments is relative to the placement of the flexible tank. If the compartments of Anderson are alternatively placed horizontally on a flat horizontal surface, such as within a container for transportation via a motorized vehicle, the compartments would be positioned/oriented one above the other and the container would function in the same manner intended by Applicant’s invention (i.e., the passage throttle would absorb fluid movement that may occur during transportation). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NINA K ATTEL/           Examiner, Art Unit 3734                  

/JES F PASCUA/           Primary Examiner, Art Unit 3734